Election/Restrictions
Claims 1, 11, and 21-23 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 8/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/11/2021 is partially withdrawn.  Claims 2-3 and 12-13, directed to the damper sleeve are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
Closest prior art: Imai et al. (US 3,990,813; hereinafter Imai) 
Imai discloses a rotor blade assembly for a turbomachine, the rotor blade assembly comprising: a first rotor blade and a second rotor blade positioned adjacent to one another, the first rotor blade and the second rotor blade each comprising: a platform; and an airfoil extending radially outward from a root coupled to the platform to a tip, the airfoil including a pressure side surface, a suction side surface, and a part-span shroud extending from the airfoil and disposed between the root and the tip, the part-span shroud having a pressure side portion extending from the pressure side surface and a suction side portion extending from the suction side surface, wherein the suction side portion of the part-span shroud of the first rotor blade and the pressure side portion of the part-span shroud of the second rotor blade form an interface joint with one another; and a first pin damper and a second pin damper, wherein the first pin damper and the second pin damper are movable relative to the part span shroud of both the first rotor blade and the second rotor blade.
The closest prior art fails to disclose or suggest that the first and second pin damper are positioned within and extending between in contact with both the part span shroud of the first rotor blade and the part span shroud of the second rotor blade at the interface joint. 
Claims 2-3 and 21-23 depend upon claim 1 and so are allowable. 

Regarding claim 11: 
Closest prior art: Imai et al. (US 3,990,813; hereinafter Imai) 
Imai discloses a turbomachine, comprising: a compressor section; a combustor section; a turbine section; a rotor disk provided in one of the compressor section or the turbine section, a first rotor blade and a second rotor blade mounted on the rotor disk adjacent to one another, the first rotor blade and second rotor blade each comprising: a platform; and an airfoil extending radially outward from a root coupled to the platform to a tip, the airfoil including a pressure side surface, a suction side surface, and a part-span shroud extending from the airfoil and disposed between the root and the tip, the part-span shroud having a pressure side portion extending from the pressure side surface and a suction side portion extending from the suction side surface, wherein the pressure side portion of the part-span shroud of the first rotor blade and the suction side portion of the part-span shroud of the second rotor blade form an interface joint with one another; and a first pin damper and a second pin damper, wherein the first pin damper and the second pin damper are movable relative to the part span shroud of both the first rotor blade and the second rotor blade.
The closest prior art fails to disclose or suggest the first and second pin dampers are each positioned within and extending between the part span shroud of the first rotor blade and the part span shroud of the second rotor blade at the interface joint. 
Claims 12-13 depend on claim 11 and so are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745